

115 HR 3509 IH: Citrus Investment in Treatment and Research for U.S. Sustainability Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3509IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Thomas J. Rooney of Florida (for himself, Mr. Valadao, and Mr. Vela) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize certain citrus programs, to increase the limitations on assistance for the tree
			 assistance program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Citrus Investment in Treatment and Research for U.S. Sustainability Act or the CITRUS Act. 2.FindingsCongress finds the following:
 (1)The citrus industry is grappling with the most serious threat in its history: a bacterial disease called citrus greening or Huanglongbing that on the date of the enactment of this Act, does not have a cure.
 (2)Huanglongbing has caused a reduction in citrus production by over 60 percent since 2007 in Florida. (3)All citrus-producing counties in Texas are under quarantine, the Asian Citrus Psyllid (the vector of the disease) has been found in backyard trees in California, and the disease has also been found in Arizona.
 (4)The spread of this disease places the domestic citrus industry’s future into question and has caused the loss of thousands of jobs and millions in revenue.
 (5)Great progress has been made through Federal, State and industry collaboration, but it is imperative that Congress provide further research funding and grower assistance.
 (6)The citrus industry will only eradicate the disease through research funding for short-term and long-term cures and by ensuring there are adequate incentives for growers to replace diseased trees.
 (7)The Emergency Citrus Disease Research and Extension Program is a program to discover and develop tools for early detection, control, and eradication of diseases and pests that threaten domestic citrus production and processing that receives $25,000,000 per year in mandatory funding through the Specialty Crop Research Initiative.
 (8)The Citrus Health Response Program (CHRP) is a national effort to protect the domestic citrus industry from invasive citrus pests and diseases through partnerships with State departments of agriculture and industry groups.
 (9)The Huanglongbing Multi-Agency Coordination Group (HLB-MAC) is instrumental in helping respond to critical issues that impact the health of the citrus industry.
 (10)The Tree Assistance Program has aided growers in replacing diseased trees, but expanding access to this assistance is needed.
			3.Reauthorization of emergency citrus disease research and extension program
 (a)Reauthorization of emergency citrus disease research and extension programSection 412 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632) is amended—
 (1)in subsection (j)— (A)by striking paragraph (5); and
 (B)by redesignating paragraph (6) as paragraph (5); and (2)in subsection (k)(1)(C), by striking fiscal years 2014 through 2018 and inserting fiscal years 2018 through 2023.
 (b)Extension of citrus disease subcommittee termination dateSection 1408A(a)(2)(D) of the Food and Agriculture Act of 1977 (7 U.S.C. 3123a(a)(2)(D)) is amended by striking on September 30, 2018 and inserting on the date Huanglongbing and the Asian Citrus Psyllid no longer pose a threat to United States citrus production, as determined by the citrus disease subcommittee.
 4.Authorization for citrus health response programFor purposes of carrying out the citrus health response program of the Animal and Plant Health Inspection Service, there is authorized to be appropriated such sums as may be necessary for fiscal years 2018 through 2023.
 5.Authorization for Multi-Agency Coordination GroupFor purposes of carrying out the activities of the Huanglongbing Multi-Agency Coordination Group (HLB-MAC) under the Department of Agriculture, there is authorized to be appropriated such sums as may be necessary for fiscal years 2018 through 2023.
		6.Limitations on assistance for the tree assistance program
 (a)Limitations on assistanceSection 1501(e)(4) of the Agricultural Act of 2014 (7 U.S.C. 9081(e)(4)) is amended— (1)in subparagraph (B)—
 (A)by striking exceed $125,000 and inserting the following:  exceed—(i)$125,000;  (B)by striking the period and inserting ; or; and
 (C)by adding at the end the following new clause:  (ii)if the person or legal entity is a citrus producer (as defined in paragraph (5) of section 412(j) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(j))), $250,000, for any crop year, or an equivalent value in tree seedlings.;
 (2)in subparagraph (C)— (A)by striking exceed 500 acres. and inserting the following:
						
 exceed—(i)500 acres; or (ii)if the person or legal entity is a citrus producer (as defined in paragraph (5) of section 412(j) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(j))), 1500 acres..
 (b)Adjusted gross income requirementSection 1001D(b) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)) is amended— (1)in paragraph (1), by inserting except as provided in paragraph (3), after provision of law,;
 (2)in paragraph (2)(A), by striking A payment and inserting Except as provided in paragraph (3), a payment; and (3)by adding at the end the following:
					
 (3)Exception for citrus producers under tree assistance programA person or legal entity that is a citrus producer (as defined in paragraph (5) of section 412(j) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(j))) shall not be eligible to receive a benefit under the tree assistance program under section 1501(e) of the Agricultural Act of 2014 (7 U.S.C. 9081(e)), during a crop year if the average adjusted gross income of the person or legal entity exceeds $1,800,000..
				